EXAMINER’S AMENDMENT

This Office action follows and supersedes the Notice of Allowance filed on 4/28/2022 and serves to correct a typo in claim 41. Claims 16, 18-25, 27-28, 31 and 36-41 are pending. No claims have been withdrawn. Claims 1-15, 17, 26, 29-30 and 32-35 have been cancelled. New claims 36-41 have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

41. (Currently Amended) The construction system according to claim 16, wherein a base of each the grooved patterns has a width between 1 and 15 millimeters.

Claims 16, 18-25, 27-28, 31 and 36-41 are allowed.
Claims 1-15, 17, 26, 29-30 and 32-35 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 4/19/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument is persuasive that the prior art, specifically Bleron et al. and Ford do not teach or disclose, alone or in combination, all the elements and features of the claimed invention, including inter alia at least two structural boards of a first fold comprising a first contact interface on a first face that is in contact with structural boards of a second fold and also comprising a second contact interface on a second face that is in contact with a structural board of a third fold, such that each of the first and second contact interfaces has grooved patterns including two series of parallel grooves along a first and second axis, as required by claim 16. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635